Citation Nr: 1227078	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  06-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a sinus disorder, to include sinusitis, allergies, headaches, and cough.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active duty December 1981 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in April 2009 and January 2011, and remanded for additional development and readjudication.  

The Veteran's appeal originally included a claim of service connection for pneumonia.  In March 2012, the RO expanded the grant of service connection for sleep apnea with bronchitis to include pneumonia and continued the 50 percent disability rating.  As the Veteran has not initiated an appeal with respect to the rating, or effective date, assigned to this now service-connected disability, there is no claim pertaining to this disorder before the Board.  Consideration herein is limited to the issues listed on the first page of the present decision.

The issue of entitlement to service connection for a sinus disorder, to include sinusitis, allergies, headaches, and cough, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown to have hepatitis or any residuals thereof. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis or for any residual disability thereof, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in January 2004 along with subsequent letters dated in March 2006 and June 2009, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, the effect of this duty upon his claim.  Collectively these letters also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The Veteran's appeal was most recently readjudicated in March 2012.  Of further significance here is the fact that neither the Veteran, nor his representative, have asserted any deficiencies in the notice provided to the Veteran with regard to either claim.  

The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  His in-service and post-service treatment reports are of record and the RO obtained a VA examination in December 2003.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical opinion obtained in this case is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and the Veteran underwent physical and diagnostic evaluations (to include laboratory testing), which showed no evidence of a current hepatitis infection.  The VA examiner then reviewed the results from this clinical assessment and referred to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  Accordingly, the Board finds that there is no basis to conclude that the VA medical opinion is inadequate, or that a remand for a new examination is required.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis 

In this case, the Veteran contends that he has hepatitis that had its onset during military service.  The Board finds however that the primary impediment to a grant of service connection is the absence of medical evidence of a current diagnosis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

That said, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, service treatment records show that in August 1989, the Veteran began to suffer from an episode of a nonspecific illness, primarily characterized by persistent low grade fever, fatigue, generalized joint pain, headaches, and sore throat.  Laboratory findings showed elevated liver function tests and the Veteran was given a working diagnosis of hepatitis pending additional serology results.  A subsequent entry dated in February 1990 shows that on follow-up examination, the Veteran's hepatitis screen for types A and B was negative and follow-up liver function tests had since normalized.  A chest X-ray showed minimal patchy infiltrates in the left lower lobe consistent with pneumonia.  There are no additional service treatment records during the Veteran's remaining 14 years of service which show any complaints, treatment, or findings related to hepatitis.  At his retirement physical in November 2003, the Veteran reported a history of hepatitis.  

The month prior to service discharge, the Veteran underwent a VA general medical examination in December 2003.  He presented with a variety of complaints including chronic fatigue that he reported had its onset in 2003 following an increase in medication for hyperlipidemia.  Although the medication was discontinued and replaced with another, the Veteran continued to feel slow and tired and had frequent headaches.  The examiner indicated the Veteran's active duty medical record was available and reviewed at the time of the examination.  She noted that although the Veteran had been seen by doctors for questionable hepatitis A, current laboratory results were negative for hepatitis non-A and non-B.  The clinical impression was hepatitis non-A and non-B by history, with negative labs.  The examiner noted there was insufficient clinical evidence warranting a diagnosis of any acute or chronic disorder or residual therapy. 

The remaining post-service evidence is devoid of any indication that the Veteran is currently being treated for hepatitis.  He has not submitted or identified any medical records which show he has complained of or received treatment for hepatitis since he separated from service.  

In a medical opinion dated in September 2009, the Veteran's private treating physician referred to the multiple references to fatigue and its relationship to hepatitis initially diagnosed in 1989.  She noted that this diagnosis was based on elevated liver enzymes, but that no infectious source was found.  The physician also performed a full hepatitis profile and found no evidence to support a diagnosis of infectious hepatitis, particularly hepatitis B or C, which might be a source of chronic fatigue.  She also checked for exposure to these diseases, currently or in the past, and found the Veteran had never been exposed to either.  She also noted that while an episode of liver inflammation would certainly make the Veteran fatigued during that episode, it was not likely to result in long term chronic fatigue.  The physician then referred to the Veteran's diagnosis of sleep apnea in 2005, and concluded that since no other source for his chronic exhaustion was ever found, and it had improved with treatment of the sleep apnea, it was reasonable to believe that the Veteran should have been tested in the past for sleep disturbance.  

In this case, the medical evidence indicates that the Veteran does not currently have hepatitis or residuals thereof.  He has not been shown to have any identifiable pathology of the liver at any time during active military service.  Despite the fact that a provisional diagnosis of hepatitis may have been made during service, the additional follow-up evaluation and clinical findings did not confirm the diagnosis.  The Veteran underwent hepatitis A and B testing, but the results were non-reactive or negative.  There is also no post-service evidence that the Veteran is currently being treated for residuals of hepatitis, and no examiner of record has found objective clinical evidence of hepatitis.  Moreover, the post-service treatment records are unrebutted by any other medical evidence to the contrary.  In other words, the evidence does not establish that the Veteran had, at the time of his discharge from active service or now has or has had at any time since his discharge from active service, hepatitis.  In the absence of a clear diagnosis of hepatitis which is attributable to some identifiable disease or injury during service, an award of direct service connection is not warranted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the greater weight of the competent and credible evidence indicates that at no time during the current appeal has a diagnosis of hepatitis been made.  Based on this evidentiary posture, service connection cannot be awarded.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions or his statements to healthcare providers.  His primary contention was that he currently had hepatitis or residuals thereof, and/or that hepatitis was active during service.  However, during the course of the appeal, the Veteran himself now acknowledges that a diagnosis of hepatitis was ruled out after repeated testing and that he had clearly been misdiagnosed.  See VA Form 21-4138 dated December 2009.  

Accordingly, for these reasons, the preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for hepatitis is denied.  


REMAND

The Veteran asserts that his sinus problems had their onset during military service.  

Service treatment records show that beginning in May 2002, the Veteran was treated for episodes of recurrent sinus infections, allergic rhinitis, rhinosinusitis with small allergic component, and various other upper respiratory infections.  Associated symptomatology included sore throat, nasal drainage, sinus congestion, headaches, and cough.  A June 2002 computerized tomography (CT) scan showed sinuses with multiple mucous retention cysts.  The clinical impression was chronic obstructive sinusitis. At his retirement physical in November 2003, the Veteran reported a history of sinus problems related to weather, indicating that his sinuses were "killing" him with headaches, runny nose, eyes, and sore throat.  

The month prior to service discharge, the Veteran underwent a VA general medical examination in December 2003.  He continued to complain of chronic sinusitis and sinus allergies with frequent pain around the eyes, congestion, runny nose, headaches, and chronic cough.  He noted his symptoms were much milder with medication and were always worse in the early spring and fall.  Sinus X-rays showed hypoplastic right frontal sinus, but were otherwise negative.  The clinical impression was chronic sinusitis by history.  

Here, the examiner failed to adequately discuss the Veteran's well-documented treatment for various upper respiratory infections during service or provide a specific opinion regarding any relationship between the Veteran's sinus problems and service.  Moreover, if the Veteran has sinusitis, rhinosinusitis, or rhinitis which had been recurrent during service, but is symptomatic only in association with his seasonal allergies, it is reasonable to expect that the upper respiratory condition would not manifest when he is examined at a time when the seasonal allergens are not active. 

Thus, the Board finds the 2003 VA examination is inadequate.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a medical opinion to determine whether the Veteran has a chronic sinus disability, to include sinusitis, allergies, headaches, and cough, as a result of service.  The examination should be provided the Veteran, if feasible, during an active phase of upper respiratory symptoms, to include possibly when he is suffering from allergy symptoms.  This would be consistent with the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, like this one, concerned a disability which tended to fluctuate in its degree of disability, via active and inactive stages, or remission and recurrence.  In essence, the record as a whole suggests that the negative objective findings upon the December 2003 examination are not entirely representative of the Veteran's claimed upper respiratory condition, and the duty to assist requires at least some further effort to obtain an examination when he is symptomatic.  

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in 2009.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to any pertinent treatment or evaluation of his sinus disorder, to include sinusitis, allergies, headaches, and cough.  

Document the attempts to obtain such records.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file, inform the Veteran, and request that he obtain and submit it.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any sinus disorder, to include sinusitis, allergies, headaches, and cough, that may be present.  With the Veteran's cooperation, the examination should be conducted, to the extent possible, during an interval of active disease for respiratory infection, which may be during a period of seasonal allergic reactivity.  (The Veteran has reported that he experiences the most active stages of the disorder during the spring and fall). 

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report and all findings should be reported in detail.  

a) The examiner should identify all currently diagnosed upper respiratory disorders, to include sinusitis, allergic rhinitis.

b) For any upper respiratory disorder, to include sinusitis, allergic rhinitis, diagnosed on examination, the examiner is asked to opine as to whether it is at least as likely as not i.e., a probability of 50 percent or greater, due to any incidents, symptoms, or treatment the Veteran experienced or manifested during service, or is in any other way causally related to his active service, including documented treatment for sinusitis or whether such a causal relationship is unlikely (i.e., a probability of less than 50 percent).  In answering this question, the examiner should address the Veteran's in-service symptoms as the possible onset of, or precursor to, any current upper respiratory disorder.  If any currently diagnosed sinusitis, allergic rhinitis, cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so. 

The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the March 2012 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


